DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of the Applicant’s amendments.
New grounds of rejection are necessitated by the Applicant’s amendments. 

Claims 33-42, 44-48, and 51-53 is/are pending and under consideration for this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 48 and 52 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 48: the phrase "preferably selected" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 52: There is no support in the specification for an electrode which explicitly does not contain methyl viologen.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 33, 36-42, 45-47, 51, and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadtochenko et al ("Nanophotobiocatalysts Based on Mesoporous Titanium Dioxide Films Conjugated with Enzymes and Photosynthetic Reaction Centers of Bacteria", High Energy Chemistry, vol 42, no 7, 2008, pages 591-593) in view of Liu et al (“Macroporous indium tin oxide electrode layers as conducting substrates for immobilization of bulky electroactive guests”, Electrochemica Acta, 140, 2014, pages 108-115) as evidenced by Horiba (“What is a nanoparticle?”) for claim 38.

Claim 33: Nadtochenko discloses an electrochemical cell (see e.g. page 591, col 2, paragraph started with “The electrochemical parameters of Nadtochenko) comprising: 
an electrode (see e.g. Fig 1 of Nadtochenko), the electrode comprising: 
a substrate (see e.g. #4 on Fig 1 of Nadtochenko) 
on which is located a porous layer of a conductive oxide (see e.g. #1 on Fig 1 of Nadtochenko) and 
having located thereon Ferredoxin NADP Reductase (FNR) (see e.g. page 591, col 1, paragraph starting with “The goal” and #2 on Fig 1 of Nadtochenko).

Nadtochenko does not explicitly teach that the oxide is not a semi-conducting oxide and is not SrTiO3, TiO2, doped TiO2, or doped ZrO2. Nadtochenko teaches the oxide material is titanium dioxide (see e.g. title of Nadtochenko) and that the enzyme is immobilized on the porous layer (see e.g. page 591, col 1, paragraph starting with “The goal” of Nadtochenko). Liu teaches that porous ITO particles are suitable for immobizilation of enzymes (“electroactive guests”) (see e.g. abstract of Liu). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko by replacing titanium dioxide with ITO as taught in Liu because Liu teaches ITO is suitable conducting oxide of the porous layer for immobilization of enzymes. MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Claim 36: Nadtochenko in view of Liu discloses the pore are mesoporous (see e.g. page 591, col 1, paragraph starting with “The goal” and #2 on Fig 1 of Nadtochenko). Mesoporous pores have a size of 2-50 nm, which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 37: Nadtochenko in view of Liu discloses that the porous layer of a conducting oxide is formed of nanoparticles (see e.g. Fig 1 of Nadtochenko).

Claim 38: Nadtochenko in view of Liu teaches that the porous layer of a conducting oxide is formed from particles having an average diameter of 300 nm (see e.g. abstract of Liu).

Claim 39: Nadtochenko in view of Liu teaches that the conductive oxide is ITO (see e.g. abstract of Liu).

Claim 40: Nadtochenko in view of Liu discloses that the substrate comprises an electrically conductive layer (see e.g. #3 on Fig 1 of Nadtochenko).

Claim 41: Nadtochenko in view of Liu discloses that the electrically conductive layer is ITO (see e.g. caption on Fig 1 of Nadtochenko).

Claim 42: Nadtochenko in view of Liu discloses that the electrically conductive layer is optically transparent (ITO, see e.g. light penetrating the electrode on Fig 1 of Nadtochenko).

Claim 45: Nadtochenko in view of Liu discloses that the substrate comprises an inert support layer (glass, see e.g. caption on Fig 1 of Nadtochenko).

Claim 46: Nadtochenko in view of Liu discloses that the inert support layer is glass (see e.g. caption on Fig 1 of Nadtochenko).

Claim 47: Nadtochenko in view of Liu discloses one further enzyme immobilized on the electrode (hydrogenase and NADP+reductase, see e.g. page 592, col 1 of Nadtochenko).

Claim 51: Nadtochenko in view of Liu teaches that the porous layer of a conducting oxide is formed from particles having an average diameter of 300 nm (see e.g. abstract of Liu).

Claim 53: Nadtochenko discloses an electrochemical cell (see e.g. page 591, col 2, paragraph started with “The electrochemical parameters of Nadtochenko) comprising: 
an electrode (see e.g. Fig 1 of Nadtochenko), the electrode comprising: 
a substrate (see e.g. #4 on Fig 1 of Nadtochenko) 
on which is located a porous layer of a conductive oxide (see e.g. #1 on Fig 1 of Nadtochenko) and 
having located thereon Ferredoxin NADP Reductase (FNR) (see e.g. page 591, col 1, paragraph starting with “The goal” and #2 on Fig 1 of Nadtochenko).

Nadtochenko does not explicitly teach that the oxide is ITO or FTO. Nadtochenko teaches the oxide material is titanium dioxide (see e.g. title of Nadtochenko) and that the enzyme is immobilized on the porous layer (see e.g. page 591, col 1, paragraph starting with “The goal” of Nadtochenko). Liu teaches that porous ITO particles are suitable for immobizilation of enzymes (“electroactive guests”) (see e.g. abstract of Liu). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko by replacing titanium dioxide with ITO as taught in Liu because Liu teaches ITO is suitable conducting oxide of the porous layer for immobilization of enzymes. MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Claims 34-35 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Nadtochenko in view of Liu as applied to claim 33 above, and in further view of Cosnier et al (“A glucose biosensor based on enzyme entrapment within polypyrrole films electrodeposited on mesoporous titanium dioxide”, Journal of the Electroanalytical Chemistry, 469, 1999, pages 176-181), as evidenced by Topoglidis et al (“Factors that Affect Protein Adsorption on Nanostructured Titania Films. A Novel Spectroelectrochemical Application to Sensing”, Langmuir, 2001, 17, 7899-7906) for claim 48.

Claim 34: Nadtochenko in view of Liu does not explicitly teach that the porous layer of a conducting oxide has a thickness of over 0.1, 0.2, 0.3, 0.4 or 0.5 µm. Nadtochenko discloses that the enzyme is immobilized on the porous layer (see e.g. page 591, col 1, paragraph starting with “The goal” of Nadtochenko). Cosnier teaches that a thickness of 4-8 µm (see e.g. page 177, col 2, paragraph 2.3 of Cosnier) was sufficient for immobilizing an enzyme (see e.g. abstract and conclusion of Cosnier). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko by using a thickness of 4-8 µm for the porous layer as taught in Cosnier because Cosnier teaches that this is a sufficient thickness for immobilizing an enzyme. 

Claim 35: Nadtochenko in view of Liu does not explicitly teach that the porous layer of a conducting oxide has a thickness of from 0.5 to 500 µm or 0.5 to 400, 300, 200, 100, 75, 50, or 40 µm, including possible ranges from 0.5 to 30 µm, 0.5 to 25 µm, 0.5 to 20 µm, 0.5 to 15 µm, 0.5 to 10 µm or 0.5 to 5 µm. Nadtochenko discloses that the enzyme is immobilized on the porous layer (see e.g. page 591, col 1, paragraph starting with “The goal” of Nadtochenko). Cosnier teaches that a thickness of 4-8 µm (see e.g. page 177, col 2, paragraph 2.3 of Cosnier) was sufficient for immobilizing an enzyme (see e.g. abstract and conclusion of Cosnier). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko by using a thickness of 4-8 µm for the porous layer as taught in Cosnier because Cosnier teaches that this is a sufficient thickness for immobilizing an enzyme.

Claim 48: Nadtochenko discloses a kit of parts, the kit comprising: 
an electrochemical cell (see e.g. page 591, col 2, paragraph started with “The electrochemical parameters of Nadtochenko) comprising 
an electrode comprising a substrate (see e.g. #4 on Fig 1 of Nadtochenko) 
on which is located a porous layer of a conducting oxide (see e.g. #1 on Fig 1 of Nadtochenko), and 
b. a solution of FNR for application to the porous layer (the method of applying the FNR to the porous layer Nadtochenko is described in Topoglidis, see e.g. page 591, col 1, paragraph starting with “Mesoporous” of Nadtochenko. Topoglidis explains that the enzymes are applied using a solution, see e.g. page 7900, col 2, paragraph starting with “Protein Immobilization”).

Nadtochenko does not explicitly teach that the oxide is ITO or FTO. Nadtochenko teaches the oxide material is titanium dioxide (see e.g. title of Nadtochenko) and that the enzyme is immobilized on the porous layer (see e.g. page 591, col 1, paragraph starting with “The goal” of Nadtochenko). Liu teaches that porous ITO particles are suitable for immobizilation of enzymes (“electroactive guests”) (see e.g. abstract of Liu). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko by replacing titanium dioxide with ITO as taught in Liu because Liu teaches ITO is suitable conducting oxide of the porous layer for immobilization of enzymes. MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Nadtochenko does not explicitly teach that the porous layer of a conducting oxide has a thickness of over 0.5 µm. Nadtochenko discloses that the enzyme is immobilized on the porous layer (see e.g. page 591, col 1, paragraph starting with “The goal” of Nadtochenko). Cosnier teaches that a thickness of 4-8 µm (see e.g. page 177, col 2, paragraph 2.3 of Cosnier) was sufficient for immobilizing an enzyme (see e.g. abstract and conclusion of Cosnier). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko by using a thickness of 4-8 µm for the porous layer as taught in Cosnier because Cosnier teaches that this is a sufficient thickness for immobilizing an enzyme.

The limitation in the preamble claiming “for the recycling of nicotinamide cofactor” is an intended use. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)’. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Nadtochenko in view of Liu as applied to claim 40 above, and in further view of Nomura et al (US 2010/0282601 A1). 

Claim 44: Nadtochenko in view of Liu does not explicitly teach that the electrically conductive layer has a metal wire provided thereon. Nadtochenko teaches cell uses a photoelectrode (see e.g. Fig 1 of Nadtochenko). Nomura teaches a photoelectrode cell (see e.g. abstract of Nomura) which includes a wire extending from the conductive layer (see e.g. #150 on Fig 1 of Nomura) to complete the circuit of the cell (see e.g. [0105] of Nomura). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Nadtochenko to include the wire of Nomura to complete the circuit of the cell. 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Nadtochenko in view of Liu as applied to claim 40 above, and in further view of Madoz et al (“Investigation of the diaphorase reaction of ferredoxin-NADPq reductase by electrochemical methods”, Bioelectrochemistry and Bioenergetics, 47, 1998, pages 179–183).

Claim 52: Nadtochenko in view of Liu discloses that the electrode does not contain methyl viologen. Nadtochenko teaches including methyl viologen as an electron acceptor (see e.g. page 591, col 2 of Nadtochenko). Madoz teaches that ferrocenemethanol is a suitable electro acceptor (see e.g. page 181, Table 1 of Madoz) for FNR electrodes (see e.g. abstract of Madoz). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Nadtochenko by substituting the methyl viologen with ferrocenemethanol because Madoz teaches that ferrocenemethanol is a suitable electron acceptor for FNR electrodes and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795